
	
		I
		112th CONGRESS
		1st Session
		H. R. 481
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Connolly of
			 Virginia (for himself, Mr.
			 Blumenauer, Mrs. Lummis,
			 and Mr. Wittman) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for qualified conservation contributions which
		  include National Scenic Trails.
	
	
		1.Short titleThis Act may be cited as the
			 Complete America’s Great Trails Act of
			 2011.
		2.National Scenic
			 Trail conservation credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					30E.National Scenic
				Trail conservation credit
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the fair market value of any National Scenic Trail conservation
				contribution of the taxpayer for the taxable year.
						(b)National Scenic
				Trail conservation contributionFor purposes of this section—
							(1)In
				generalThe term National Scenic Trail conservation
				contribution means any qualified conservation contribution—
								(A)to the extent the
				qualified real property interest with respect to such contribution includes a
				National Scenic Trail (or portion thereof) and its trail corridor, and
								(B)with respect to
				which the taxpayer makes an election under this section.
								(2)National Scenic
				TrailThe term National
				Scenic Trail means any trail authorized and designated under section 5
				of the National Trails System Act (16 U.S.C. 1244), but only if such trail is
				at least 200 miles in length.
							(3)Trail
				corridorThe term
				trail corridor means so much of the corridor of a trail as
				is—
								(A)not less
				than—
									(i)150 feet wide on
				each side of such trail, or
									(ii)in the case of an
				interest in real property of the taxpayer which includes less than 150 feet on
				either side of such trail, the entire distance with respect to such interest on
				such side, and
									(B)not greater than
				2,640 feet wide.
								(4)Qualified
				conservation contribution; qualified real property interestThe terms qualified conservation
				contribution and qualified real property interest have the
				respective meanings given such terms by section 170(h), except that the entire
				interest of the taxpayer in real property shall be treated as a qualified real
				property interest.
							(c)Special
				rules
							(1)Fair market
				valueFair market value of
				any National Scenic Trail conservation contribution shall be determined under
				rules similar to the valuation rules under Treasury Regulations under section
				170, except that in any case, to the extent practicable, fair market value
				shall be determined by reference to the highest and best use of the real
				property with respect to such contribution.
							(2)Election
				irrevocableAn election under this section may not be
				revoked.
							(3)Denial of double
				benefitNo deduction shall be allowed under this chapter with
				respect to any qualified conservation contribution with respect to which an
				election is made under this section.
							(d)Limitation based
				on amount of tax; carryforward of unused credit
							(1)LimitationThe
				credit allowed under subsection (a) for any taxable year shall not exceed the
				sum of—
								(A)the taxpayer's regular tax liability for
				the taxable year reduced by the sum of the credits allowable under subpart A
				and sections 27, 30, 30B, 30C, and 30D, plus
								(B)the tax imposed by
				section 55.
								(2)Carryforward
								(A)In
				generalIf the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for any taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable year.
								(B)LimitationNo credit may be carried forward under this
				subsection to any taxable year following the tenth taxable year after the
				taxable year in which the credit arose. For purposes of the preceding sentence,
				credits shall be treated as used on a first-in first-out
				basis.
								.
			(b)Continued use
			 not inconsistent with conservation purposesA contribution of an interest in real
			 property shall not fail to be treated as a National Scenic Trail conservation
			 contribution (as defined in section 30E(b) of the Internal Revenue Code of
			 1986) solely by reason of continued use of the real property, such as for
			 recreational or agricultural use (including motor vehicle use related thereto),
			 if, under the circumstances, such use does not impair significant conservation
			 interests and is not inconsistent with the purposes of the National Trails
			 System Act (16 U.S.C. 1241 et seq.).
			(c)Study regarding
			 efficacy of National Scenic Trail conservation credit
				(1)In
			 generalThe Secretary of the
			 Interior shall, in consultation with the Secretary of the Treasury,
			 study—
					(A)the efficacy of
			 the National Scenic Trail conservation credit under section 30E of the Internal
			 Revenue Code of 1986 in completing, extending, and increasing the number of
			 National Scenic Trails (as defined in section 30E(b) of such Code), and
					(B)the feasibility and estimated costs and
			 benefits of—
						(i)making such credit
			 refundable (in whole or in part), and
						(ii)allowing transfer
			 of such credit.
						(2)ReportNot
			 later than 4 years after the date of the enactment of this Act, the Secretary
			 of the Interior shall submit a report to Congress on the results of the study
			 conducted under this subsection.
				(d)Conforming
			 amendmentThe table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						30E. National Scenic Trail conservation
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after the date of the enactment of this Act.
			
